The opinion ordering the affirmance of the judgment is attacked upon the ground that the introduction of the copy of the money order should operate to reverse the judgment. We fail to perceive the importance of the details of the telegraph money order. As the testimony is understood, proof was clearly made that the appellant and Robertson went together to the telegraph office; that Robertson wired for $500; that his wire was honored and a money order for $500 was delivered to the appellant. After this proof was made, the photostatic copy of the money order was introduced in evidence. That the appellant got the money order is not the subject of controversy. In Wagner's case, 53 Tex.Crim. Rep., it is said:
"It is well settled in this state that the erroneous admission of testimony is not cause for reversal if the same fact is proven by other testimony not objected to. See Rogers v. State, 26 Tex.Crim. App. 404; Walker v. State, 17 Tex.Crim. App. 16; Johnson v. State, 26 S.W. 506; Stephens v. State, 26 S.W. 728; Logan v. State, 17 Tex.Crim. App. 50; West v. State, 2 Tex.Crim. App. 460, and Carlisle v. State, 37 Tex. Crim. 108. "
Improperly receiving evidence, as indicated in the opinion of this court written by Judge Ramsey, from which the above quotation is taken, does not necessarily work a reversal of the *Page 636 
judgment. See also Nichols v. State, 91 Tex.Crim. Rep.; Koontz v. State, 92 Tex.Crim. Rep.; Windham v. State,93 Tex. Crim. 480; Gurski v. State, 93 Tex.Crim. Rep.; Cathey v. State, 94 Crim. Rep. 600; Bennett v. State, 95 Tex. Crim. 74; Allen v. State, 98 Tex.Crim. Rep.; Ables v. State, 101 Tex.Crim. Rep.; Asher v. State, 102 Tex. Crim. 172; Thomas v. State, 103 Tex.Crim. Rep.; Houston v. State, 105 Tex.Crim. Rep.; Osborne v. State, 106 Tex. Crim. 314.
The motion is overruled.
Overruled.